McMurray, Senior Appellate Judge.
On August 17,1987, defendant entered negotiated pleas of guilty to three counts of armed robbery and two counts of aggravated assault. Following a hearing, the superior court accepted the pleas and sentenced defendant thereon. Subsequently, the defendant, pro se, appealed the superior court’s denial of his motion for an out-of-time appeal. In Echols v. State,1 we affirmed, concluding, among other things, that the superior court did not consider improper matters in fixing his sentencing. In two enumerations of error in the case *776sub judice, defendant, pro se, again raises the foregoing claim of error upon the superior court’s denial of his petition to correct void sentences, filed in the superior court after this court’s judgment as to his first appeal.
Decided May 2, 2000.
Curtis Echols, pro se.
David McDade, District Attorney, for appellee.
It is axiomatic that the same issue cannot be relitigated ad infinitum. The same is true of appeals of the same issue on the same grounds. Our determination in the earlier appeal is res judicata; the instant appeal is therefore barred, and we are without jurisdiction to review this same matter for a second time.2

Appeal dismissed.


Johnson, C. J., and Phipps, J., concur.


 231 Ga. App. 501 (498 SE2d 66).


 (Citations and punctuation omitted.) Stirling v. State, 199 Ga. App. 877 (406 SE2d 282).